Citation Nr: 1824260	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an initial rating in excess of 30 percent for sinusitis prior to June 29, 2010 and a rating in excess of 50 percent since.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, in a January 2018 rating decision, the RO increased the Veteran's disability rating to 30 percent effective from June 29, 2010, the date of receipt of the Veteran's claim for service connection.  Additionally, the RO assigned a 50-percent rating from January 5, 2018.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2018, the Veteran presented testimony before the undersigned Veterans Law Judge in support of his claims.

During the Veteran's videoconference hearing, he raised the issue of entitlement to service connection for hypogonadism, to include as secondary to hypothyroidism.  As the RO has not yet adjudicated this claim in the first instance, the Board does not have jurisdiction over it.  Therefore, it is remanded to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is at least as likely as not related to his military service.  

2.  Prior to January 5, 2018, the Veteran's disability has resulted in non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

3.  Since January 5, 2018, the Veteran's sinusitis is rated at 50 percent, which is the maximum schedular rating for sinusitis; the symptoms and their severity are fully accounted for by the schedular rating assigned. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism are met.  38 U.S.C. § 110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Prior to January 5, 2018, the criteria for a disability rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017).

3.  Since January 5, 2018, the criteria for a disability rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b).

The Veteran contends that his hypothyroidism began during service.  Specifically, as the Veteran testified during his Board hearing, he states that during service he experienced difficulty concentrating and gained weight, despite engaging in daily fitness routines.  He was diagnosed after his separation from service.  Upon review, the Board finds that the evidence supports the Veteran's contention and service connection is warranted for hypothyroidism.

There is no dispute as to the Veteran's current diagnosis as evidenced by the available private treatment records and noted in the July 2011 VA examination.  

The Veteran's service treatment records do not specifically reflect the symptoms he noted during his hearing.  However, a review of the Veteran's weight throughout service shows that he entered service with a weight of 164 pounds in August 1998, and his weight steadily increased to 205 pounds in February 2000, and 200 pounds in January 2001.  Nevertheless, the Board notes that the lack of medical documentation of in-service treatment or immediate post-service treatment is not a bar to benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Following service, the Veteran's private treatment records show he was initially diagnosed with hypothyroidism in 2005 and takes medication to control his symptoms.  Moreover, in support of his claim, the Veteran submitted a statement from his private physician in June 2010 specifically attributing his hypothyroidism to his military service and stating that he had been treating the Veteran for four to five years.  The physician indicated that he completed a review of the Veteran's active duty military records.  

In July 2011, the Veteran was examined by VA to determine the nature and etiology of his hypothyroidism.  The VA examiner ultimately determined that the Veteran's hypothyroidism was less likely than not attributable to his military service because there was no evidence in the service treatment records of a diagnosis, treatment, symptoms, or physical findings of hypothyroidism.  Additionally, the examiner stated the Veteran was not diagnosed until 2005 and he separated in 2002. 

Based on the foregoing, the Board finds that the Veteran's private physician's assessment as to the etiology of his hypothyroidism to be more probative than the VA examiner's assessment, where the VA examiner's opinion focused on a lack of in-service treatment for hypothyroidism.  Notably, the Court in Dalton v. Nicholson found that an examination that focuses on the absence of medical records was inadequate.  21 Vet. App. 23 (2007).

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypothyroidism was incurred during service.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that this disability was incurred during service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted.  





Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal arises from a claim of entitlement to service connection for sinusitis received at the RO on June 29, 2010.  In a November 2011 rating decision, the RO granted service connection for sinusitis and assigned an initial disability rating of 0 percent under Diagnostic Code 6512, effective from June 29, 2010.  In a January 2018 decision, the RO granted an increased rating of 30 percent, effective from June 29, 2010, and a rating of 50 percent, effective from January 1, 2018, the date of a VA examination.

Under Diagnostic Code 6512, all forms of sinusitis are evaluated under the General Formula for Sinusitis (DC's 6510 through 6514).  A 50-percent rating is appropriate following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30-percent rating is appropriate with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A rating of 10 percent is appropriate with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable rating is assigned where sinusitis is detected by X-ray only.  Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6512.

Prior to January 5, 2018

The evidence of record for the initial period on appeal includes the report of a July 2011 VA examination report and private treatment records dated up to January 2018.  

The Veteran was initially examined by VA in July 2011 in connection with his claim of entitlement to service connection for this disability.  At that time, the Veteran reported runny nose, watery eyes, and sneezing.  Additionally, he stated he used nasal steroids, Mucinex, Sudafed, and Claritin to control his symptoms.  The Veteran described suffering from headaches, fever, purulent discharge, and sinus pain approximately three times a year with a duration of seven to 14 days each time.  The examiner noted there was no evidence of incapacitating episodes, but found evidence of approximately three non-incapacitating episodes a year based on the Veteran's report.  The Veteran also noted frequently having difficulty breathing but denied speech impairment.  While the examiner noted a deviated septum, it was not attributed to trauma.  Further, there was no evidence of nasal polyps or obstruction.  The VA examiner ultimately attributed the Veteran's sinusitis to his military service, noting a date of onset of 1999.  

Additionally, there are private treatment records associated with the electronic claims file dating from 2005 to the present that reflect the Veteran's continuous treatment for his sinusitis.  Specifically, an October 2006 record shows the Veteran presented with chronic nasal congestion and obstruction.  He reported suffering from sinus attacks two to three times a year.  The treating physician noted nasal cavity with a 50 percent right septal deviation and fairly severe nasal congestion, with no purulence.  A CT scan confirmed a moderate right septal deviation.  There was moderate-to-severe mucosal thickening about the turbinates and nasal membranes.  

A September 2012 statement from Dr. Syed, in connection with the Veteran's claim of entitlement to service connection for sleep apnea, which is not currently on appeal, noted the Veteran was diagnosed with chronic sinusitis and also had a CT scan of the sinuses.  Dr. Syed stated the Veteran required multiple antibiotics therapy and nasal treatment his sinusitis and nasal obstruction, none of which worked and he remained symptomatic.  

The remaining private treatment records note the Veteran's consistent complaints of headaches, sinus drainage, sinus pain, sore throat, and sinus congestion.  Moreover, they characterize the Veteran's sinusitis as "acute."  See August 2009 and May 2010 private treatment records.  
 
The Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 30 percent during the initial period on appeal.  A 50-percent rating requires either radical surgery with chronic osteomyelitis, which is not shown; or, near constant sinusitis with symptoms such as headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, the evidence reflects the Veteran has not undergone radical surgery with chronic osteomyelitis, or purulent discharge or crusting after repeated surgeries.  To the contrary, the record reflects that the Veteran has not had any sinus surgery at any point during the appeal period; rather, he has only reported that he has taken medication. A s the Veteran has not had any sinus surgeries, the rating criteria to warrant a 50 percent rating under Diagnostic Code 6512 are not met.   

Since January 5, 2018

The only evidence of record for the second period on appeal is the report of the January 2018 VA examination.  

The Veteran was reexamined in January 2018 to assess the severity of his sinusitis.  The Veteran stated that he takes Zyrtec, Flonase, Pseudoephedrine, and Guanfacine daily, and is under the care of an Ear, Nose, and Throat specialist on a quarterly basis due to recurrent, severe, and impairing bacterial sinusitis flares.  The Veteran stated that when he suffers a flare-up, he takes oral antibiotics for 14 to 21 days, approximately five to six times per year.  The Veteran also stated that he misses two to three days of work per month due to his service-connected disability.  Upon physical examination, the examiner noted the Veteran suffers from near constant sinusitis, manifested by headaches, purulent discharge, pain and tenderness of the frontal sinus.  There were no incapacitating episodes requiring four to six weeks of antibiotic treatment, but the examiner did find evidence of seven or more non-incapacitating episodes.  Further, there was no evidence of traumatic deviated septum, tumors, or neoplasms.  Finally, the examiner noted the findings of a November 2017 CT scan of the sinuses which showed marked sinus plugging in the bilateral frontal and maxillary sinuses.  The examiner also stated that this CT confirmed chronic sinus infections.  

For the period on appeal since January 5, 2018, the Veteran is in receipt of the highest rating available under DC 6512.  Consequently, the Board has also considered whether higher disability ratings are warranted for either period on appeal under an alternative diagnostic code; however, the medical evidence does not show any symptoms or diagnoses which would warrant a higher disability rating under an alternative diagnostic code relating to the respiratory system.  See 38 C.F.R. § 4.97, DCs 6502-6524 (2017).  

The Veteran also presented testimony before the undersigned Veterans Law Judge during his February 2018 hearing.  At that time, he testified as to the frequency, severity, and duration of his sinusitis symptoms both during and since his military service.  He noted headaches, fatigue, sinus congestion, sinus pressure, and discharge.  

Concerning the Veteran's reported complaints of fatigue, he stated that it is his belief the fatigue is associated with his sinusitis.  However, the Veteran is currently service connected for sleep apnea, which is rated separately at 50 percent.  The sleep apnea rating accounts for his fatigue.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2017).  To the extent that that disability accounts for the Veteran's fatigue/drowsiness, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, the Board finds that the effect of his sinusitis ultimately causing fatigue has not produced separate and distinct manifestations of two disabilities.  Instead, both are responsible for the same symptom of fatigue.  The Board finds that such symptomology is already incorporated into and accounted for in the sleep apnea rating.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for hypothyroidism is granted.  

Entitlement to an initial disability rating in excess of 30 percent prior to January 5, 2018, and a rating in excess of 50 percent thereafter, is denied.  





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


